 246DECISIONS OF NATIONALEnterprise ElectricWorksandClareMudge, Jr.Case 19-CA-4191-2June 10, 1970DECISION AND ORDERBY MEMBERSMCCULLOCH,BROWN,AND JENKINSOn February 12, 1970, Trial Examiner Henry S.Salim issued his Decision in the above-entitledproceeding, finding that Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the General Counselfiled exceptions to the Decision and a supportingbrief. The Respondent filed a brief in answer to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner as noted below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it herebyis, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY S.SAHM,Trial Examiner: Upon a chargefiledNovember 12, 1968, by Clare Mudge, Jr., anindividual, the complaint herein issued on July 31,1969, alleging that Enterprise ElectricWorks,herein referred to as the Respondent, violated Sec-tion 8(a)(1) of the National Labor Relations Act,' In agreeing with the Trial Examiner's finding that the complaint shouldbe dismissed,we rely solelyon the Trial Examiner's finding that theevidence fails to establish that Respondent in fact canceled employee183 NLRB No. 30LABOR RELATIONS BOARDas amended, herein called the Act. The complaintalleges that Respondent refused to rehire ClareMudge, Jr., because of Mudge's union activities andby this act the Respondent has interfered with,restrained, and coerced its employees in the exer-cise of their rights guaranteed by Section 7 of theAct. Respondent denies that it refused to rehireMudge, or that his inability to be hired was due tothe union activities described in the complaint, andurges as affirmative defenses that Mudge's con-certed activities were unprotected and that it didnot condone those activities, that it had noknowledge of Mudge's desire to be rehired, andthatMudge had engaged in a physical altercationwith a fellow employee immediately prior to theterminationof his last employment with theRespondent. The parties appeared at a hearing heldinAnchorage, Alaska, on October 1 and 2, 1969,andwere afforded the opportunity to adduceevidence, to examine and cross-examine witnesses,to present oral argument, and to file briefs. Briefswere filed by the parties and have been carefullyconsidered.Upon the entire record, observation of the wit-nesses and their demeanor while testifying, andupon consideration of the briefs, there are madethe following:FINDINGS OF FACT1.BUSINESS OF THE RESPONDENTRespondent has been at all times material hereina California corporation engaged in electrical con-tracting work at jobsites in California, Alaska, andother States of the United States. In the course andconduct of its business, Respondent annually per-forms services valued in excess of $50,000 forcustomers directly engaged in interstate commerce,and annually purchases and causes to be trans-ported to various jobsites goods and materialsvalued in excess of $50,000 directly from States ofthe United States other than the State in which thejobsites are located. The complaint alleges, theanswer admits, and it is found that Respondent isan employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATION INVOLVEDThe complaint alleges,the answer admits, and itis found that the labor organization involved is theInternational Brotherhood of ElectricalWorkers,Local 1547, AFL-CIO,herein referred to as theUnion or IBEW, Local 1547, which has been at allmaterial times herein a labor organization withinthe meaning of Section2(5) of the Act.Mudge's dispatchThus, in affirming the TrialExaminer,we do so onlybecause the evidence is insufficient to establish that Respondent deniedemploymentto Mudge orotherwise discriminated against him ENTERPRISE ELECTRIC WORKS247III.ALLEGED UNFAIR LABOR PRACTICESA. Background and SettingMudge was first employed by Respondent in1966 and worked intermittently on oil drillingjobsites during 1966 and 1967 before the tour ofemployment from July through October 1968, theperiod out of which the issues in this litigation arise.Mudge was employed by Respondent on prior oc-casions (as he was from July to October 1968), as ajourneyman electrician and "inside wire man."From the record it appears that Mudge's employ-ment by Respondent was at all times in connectionwith the installation of electric wiring during con-struction of or to maintain offshore oil drilling rigs.On the occasions of Mudge's previous employmentby Respondent, the electricians, including Mudge,were housed on the drilling platforms under con-struction in a manner similar to the manner inwhich they were housed during the period here inquestion or at quarters supplied by Respondent "onshore."During one tour of employment in 1966 Mudgeand another of Respondent's electricians engagedin a fight after they had completed their day's workand had returned to the onshore living quarterssupplied by Respondent. The fight had its incipientstage aboard the oil drilling platform during work-ing hours, but was postponed until later as one ofRespondent's job superintendents intervened on theplatform with a threat of dismissal. No disciplinaryaction was taken against Mudge at the time of thisaltercation which began on the platform and theensuing fight onshore which occurred on the par-ticipants' own time. Mudge was hired subsequentlyby Respondent for jobs through 1967 and 1968.The tour of duty here in question spanned theperiod from July 1968 to approximately October25, 1968.1 In July Mudge was employed at Re-spondent'sonshore facilityatTradingBay,Alaska.Mudge, along with several other electri-cians who were working at Trading Bay, transferredfrom that installation on September 15 to Re-spondent's operation aboard an offshore drillingplatform which was being constructed in Cook In-let, near Anchorage, Alaska, for Phillips PetroleumCompany by J. Ray McDermott & Co., Inc., theprime contractor. Respondent, Enterprise ElectricWorks, was the electrical subcontractor of J. RayMcDermott & Co., Inc., the prime contractor toPhillips Petroleum Company for the construction ofthe drilling platform. A third contractor, MoranBrothers, was also working on the platform in-stalling drilling apparatus under direct contract toPhillips Petroleum, the owner of the drilling plat-form. Moran Brothers had no contractual relationswith either J. Ray McDermott & Co., Inc., orRespondent, Enterprise Electric Works.'All dates are 1968 unless otherwise indicatedRespondent was party to a collective-bargainingcontract with IBEW, Local 1547, the Union herein,covering the electricians in its employ. The con-tract provided, among other things, that:1.Therewould be no work stoppageswhether by strike or lockout, because ofdisputes over matters relating to the agree-ment.2.Where the employer furnished livingquarters "There shall be no more than four (4)men housed in a tent or room, and each manshall be allowed approximately 60 square feetof floor area .... Only men under the terms ofthisAgreement shall be housed together inrooms or tents...."Respondent admits that the housing terms of thecontract were not met as quarters were a good dealmore cramped than specified in the contract. How-ever, it is uncontradicted in the record that theUnion knew that these conditions could not be meton the Phillips' drilling platform and had "waived"that contract provision as it had done in the past inconnection with facilities at other offshore drillingplatforms.The Phillips' oil drilling platform is a four-tieredstructure which rests on steel legs driven into thefloor of Cook Inlet, located 30 to 35 miles out tosea from Anchorage, Alaska. The four levels of theplatform are occupied exclusively by equipmentused to operate and maintain the drilling. "Per-manent" living quarters are located on decks ex-tended from the top tier of the platform and at-tached to the four-tiered structure by means ofbraces or girders. In addition to the "permanent"quarters on these decks, additional living facilitieswere provided aboard an oceangoing barge tiedalongside the oil drilling platform. During Sep-tember and October Respondent's electricians livedaboard trailers placed on the barge deck and in thepermanent facilitiesaboard the drilling platform.The isolation of the platform and housing barge wasbroken only by the twice daily, 3-hour commute ofa "crew boat" to and from Anchorage. The electri-cians,includingMudge, worked at their tradeaboard the Phillips' platform 12 hours per day, 7days a week.B.FirstWalkoffInmid-September when Mudge first was em-ployedaboard the Phillips' platform,MoranBrothers, which was under direct contract to Phil-lips,was installing drilling equipment on the topdeck of the platform. This job called for a gooddeal of work ordinarily performed by electricians.Moran Brothers was not, at that time, licensed toengage in electrical contracting in Alaska and wasapparently violating Alaskan state law by so doing.In addition, Moran Brothers' electrical work wasbeingdone,atleastinpart,byMoran's 248DECISIONSOF NATIONALLABOR RELATIONS BOARD"roughnecks"2 and not be union electricians. Therecord is obscure as to who, among Respondent'semployees, first discovered that Moran's employees(who were under contract to Phillips to installdrilling apparatus), were doing electrical work. It isclear, however, that at approximately 3:30 p.m., onSeptember 19, FredWatwood, the Electriciansunion steward, approached the management ofRespondent, aboard the platform, and warned oftrouble with his electricians if Moran Brothers con-tinued to do electrical work with nonunion person-nel.Hubert (Hub) Laurin, the job superintendentforRespondent at that time, and a member ofLocal 6, IBEW, San Francisco, testified that im-mediately upon being informed by Watwood thatrumors were spreading among the crew that MoranBrothers was using nonunion men, he went to IrwinManning, project engineer for J. Ray McDermott &Co., Inc., the prime contractor, and warned himthat unless the nonunion people got off the plat-form or unless union people were brought in to dothework in question, Respondent's crew would"probably" walk off the job. According to Laurin,Respondent's superintendent,Manning told himtherewas nothing he could do as J. Ray Mc-Dermott & Co., Inc., had no contract with MoranBothers and that only Phillips Petroleum, the ownerof the platform, had "authority to tell Moran whatto do."3 Laurin then went to Phillips and was in-formed by its representative that Phillips would notdictate toMoran Brothers the method by whichMoran fulfilled its contract. Finally, at approxi-mately 5 p.m., that same afternoon, Laurin went toMoran, told its representatives what he had relatedtoMcDermott and Phillips, and offered to do theelectrical work which Moran was doing in order toavoid labor troubles. Laurin and another superin-tendent of Respondent, James Young, whose fatheristhe owner of Respondent Enterprise, testifiedthat they had talked with Moran Brothers on prioroccasions about the possibility of Respondent'scontracting to do the electrical work here inquestion. Respondent stood to profit by $20,000 ifthiswork had been awarded to it, Moran hadrefused to award them a contract because Moranclaimed that the price of the drilling equipment,which they paid the manufacturer, included instal-lation of the equipment by the manufacturer, andto hire Respondent to do the wiring would be topay for its installation twice. Laurin's offer was re-jected and he was invited by Moran's officials to"jump in the lake."Immediately after his discussion withMoranBrothers,Laurinmet again with Watwood, theUnion's job steward, and reported his frustratinglyS "A casual term for an oil driller or other person who assists in oildrilling work" Labor Dictionary,Casselman, Philosophical Library, p 404aMcDermott, the prime contractor, had awarded the electrical subcon-tract to Respondent'Launn's version that the use of nonunion electricians was the solecause of the walkoff is credited It would appear from the contract thatfutileand unsuccessful efforts to prevail uponMoran Brothers not to use nonunion "roughneck"labor to install electrical equipment. As Laurin wastruly on the horns of a dilemma, he asked Watwoodif he would gather all of Respondent's electriciansfor a meeting with Laurin on a subdeck of the plat-form.At this meeting with Laurin, the electricians de-cided that they would walk off the job in protestagainst Moran's use of nonunion personnel. Mudgetestified at the hearing the reason for the walkoffwas not so much that the men doing electrical workwere nonunion, but by viture of their being non-union they were unqualified to do electrical workand posed a safety threat. Laurin, on the otherhand, testified that there was no mention of safetyat this meeting or in any other conversations he hadwith Mudge and other union members that safetywas the reason for the walkout." Laurin alsotestified he told the men that if they walked off thejob they would be engaging in a wildcat strike inviolation of the contract.' He also reminded themthat Enterprise, who had no control over MoranBrothers,would be the innocent sufferer. Theopinion that the strike was not sanctioned by thecontract was shared by at least one union officialnamed Niemi, the dispatcher at the union hiringhall, who in a radiophone conversation with LaurinandWatwood immediately after the employees'meeting and walkoff, said that the strike was illegaland while he could not excuse the walkoff "if theguys want to go fishing, I can't hold them back."The result of the meeting was a unanimous deci-sion of the 25-man crew to leave the platform andtoreturn to Anchorage to force the issue ofMoran's activities to a head. Only Watwood, theunion steward, at the request of Laurin, remainedon the platform in the event of an emergency. Thefull crew, Laurin, and two of Respondent's foremenleft the platform at approximately 9 p.m., Sep-tember 19 and arrived in Anchorage early the nextmorning. Prior to his leaving the platform, Laurin,Respondent's supervisor, put in a call to the Unionrequesting 25 electrician replacements for the crewwhich had walked off the job.Immediately following the walkoff, Mudge, Lau-rin, and Bob Johnston, a foreman for Respondent,left the platform and checked in at the CaptainCook Hotel in Anchorage where they shared thesame room on September 20 and 21. During thisperiod Mudge made phone calls to the news mediaand Jess Harris, a member of the Alaska Legisla-ture and Local 1547, to explain the situation on theplatform, to publicize the walkoff, and to requestthat some action be taken against Moran Brothers.were the men protesting safety conditions the walkoff may not have been inviolation of the contract and hence "protected"activity SeeWashingtonAluminum CoInc ,370 US 9 It is believed this safety factor was an af-terthought of Mudge's to justify what was really a dispute bottomed on theuse of nonunion labor and it is so found5 See sectionIII,A, supra ENTERPRISE ELECTRIC WORKS249During this period of time that the men were offthe job, Laurin met with Union Business ManagerTom Hackett and it was agreed that all of thosewho participated in the walkoff would be rehired.Laurin, on a number of occasions in his testimony,stressedhis reluctance to discharge men, evenwhen a situation appeared to warrant firing thembecause of a critical scarcity of electricians inAlaska at that time. The dearth of electricians inAlaska stands uncontroverted in the record. OnSeptember 21 a group of 10 electricians, includingMudge, returned to the platform ready to go backto work.C.Mudge's Fight and Second WalkoffOn September 21, when Mudge and nine otherelectricians returned to the Phillips' platform fromtheirwalkoff,Mudge discovered thatMoranBrothers' employees were stillengagingin electricalworkwithnonunion personnel.According toMudge's testimony, which is substantially in accordwith Laurin's, he then went to the radio shack.There in the presence of Laurin and Jim Butcher, asupervisor for J. Ray McDermott & Co., Inc., hemade a radiophone call again to Alaska LegislatorJess Harris to explain that Moran was continuing todo the electrical work which precipitated the Sep-tember 19 walkout, and that some of the menwould not work and were returning to Anchorage.After Harris was so notified, Mudge walked offthe job, collected hisgear,placed it aboard thecrew boat, and was waiting in the boat to return toAnchorage when he was accosted by A. C. Forbes,a union member and one of two electricians,' whoalong with Respondent's supervisory personnel haddecided not to walk off the job again but to remainon the platform and work. According to Mudge'stestimony Forbes stood on the barge and "yelledthings" at Mudge who was in the crewboat prepar-ing to return to Anchorage. The subject matter ofthe "things" appears from the record to have in-volved a "personal" matter regarding Forbes' claimthat Mudge owed him some money. Again, accord-ing to Mudge's testimony, Mudge climbed out ofthe boat onto the barge and threatened to "clobberhim one" if Forbes didn't "shut his mouth." Mudgetestified that Forbes "picked up a chain to strikeme with the chain, and I hit him." A bystander thenseparated the combatants.Laurin, who during this time was still in the radioshack, hurried to the scene upon witnessing thefisticuffs through the radio shack window. He firedForbes and ordered Mudge into the crewboatwhich departed for Anchorage. Almost immediate-ly thereafter, Laurin reinstated Forbes because, ac-cording to Laurin, "it seemed kind of ridiculous" tofire Forbes when there was no one whom he couldhire to replace him due to an acute lack of electri-cians in Anchorage.'D. The October 3rd Work StoppageOn September 27, 6 days after the second walk-off,Mudge was redispatched by the Union toRespondent's job aboard the platform and was ac-cepted for employment by Laurin, Respondent'sjob superintendent.' On approximately October 2,Laurin was replaced as superintendent by JamesYoung, Jr., who had returned from a business tripto San Francisco. Young testified that upon hisreturn from San Francisco Laurin had apprised himof the activities aboard the platform, including Lau-rin'smeeting with the employees eventuating intheirwalkoff, and he showed Young clippingswhich appeared in the local newspapers aboutthose activities.He was also informed by Laurinthat Mudge had had a fist fight with Forbes.Upon their return to work on or about Sep-tember 27, Respondent's electricians noticed thatMoran Brothers were continuing to perform thework that caused the September 19 work stoppage.Respondent's employees held several meetings withYoung to complain about the continuing Moransituation. At some time prior to October 3, MoranBrothers, due in part to Young's representations,agreed to enter into a contract with Aurora ElectricCompany, a union contractor, licensed to do elec-trical work in Alaska. On October 3, when Aurora'selectricians arrived at the platform, they learnedthat they were to do only a portion of the disputedelectrical work whereupon Aurora's union electri-cians refused to go to work. When Respondent'semployees observed Aurora's electricians wereleaving the platform, they also stopped work.Young then called a meeting of his electricians toascertain the reason for the work stoppage andlearned from them that they were dissatisfied withthe failure to resolve the Moran Brothers' situation.They threatened to go again to the Union and tothe news media. Young went from this meeting to ameeting he arranged with officials of MoranBrothers,McDermottCompany, and PhillipsPetroleum, at which meeting Moran promised toobtain another union contractor to perform thework in question. However, when Young suggestedthatMoran award the contract to his Company,Young testified that "the head man for MoranBrothers told me that they would get a union con-tractor, but it would not be us, because he was notgoing to see any of our men doing this work thatstarted all this walk-out trouble." It was only afterYoung reported to his disgruntled electricians thatthe problem had been solved at this employers'meeting that they agreed to resume work. Thiswork stoppage of October 3 lasted approximately 3'See fn 8'Corroborative of this lack of electricians is Respondent notifying theUnionon September 19 to dispatch electricians but it was not until Sep-tember 28 that the Union was able to muster a full crew9The record shows that of the 25 men working for Respondent on theplatform on September 28, all but 8 had participated in the walkoff 250hours.DECISIONS OF NATIONAL LABOR RELATIONS BOARDE.The Locking of theRadio ShackThe next day, October 4,Mudge went to theradio shack,and in the immediate presence of theMcDermott barge captain and Manning, Mc-Dermott's project engineer, he telephoned Harris,the Alaska legislator,and reported that the "Moranproblem"had reoccurred.9Shortlyafterthisradiophone conversation the door to the radioshack was padlockedby theMcDermott barge cap-tain.When Mudge complainedto Young, the latterspoke to the captain of McDermott'sbarge whotoldYoung the radio shack was locked becauseMudge was using the phone too much. Youngfinally prevailed upon McDermott to remove thepadlock from the radio shack upon Young's as-surance that the radiophone would not be used un-reasonably.F.Bunk Space IncidentSome time in October,afterthe incidentsdescribed above,McDermott&Company, theprime contractor,which provided the barge livingquarters,decided to move the barge to another lo-cation.Before doing so,McDermott removed theequipment and belongings of several electricians in-cluding Mudge,who at the time was in Anchorage,from their living quarters and reassigned the livingquarters to its welders.Mudge returned fromAnchorage to the platform to learn that he hadbeen transferred by McDermott to sleeping quar-ters occupied by members of the pipefitters union.When informed of this, Mudge complained to Wat-wood,the union steward, who discussed Mudge'sgrievancewithYoung.Young agreed to payMudge's transportation to and from Anchorage ifMudge felt he could not reside with persons em-ployed in other crafts.Mudge agreed to acceptYoung's offer to pay his transportation costs to andfrom Anchorage so that he could live"on-shore,"until such time as quarters were available on eitherthe barge or platform.When Mudge returned toAnchorage that evening,he notified Hackett, theUnion's business agent,that the contract provisionregarding housing was not being honored aboardthe Phillips'platform.10The next morning,when Mudge returned to theplatform from Anchorage,and there was still no liv-ing quarters available, Mudge was asked by W at-wood,the union steward,if he would agree to roomwith the pipefitters until other arrangements couldbe made.Mudge refused.The problem with regardtoMudge's housing was ultimately solved by Youngmagnanimously agreeing to relinquish his quarterstoMudge. Young thereupon moved into the9 The record indicates that both ends of a radiophone conversation canbe heard by anyone in the radio shackpipefitters'quarters so that Mudge would not besubjected to sleeping in the same room occupied bymembers of the Pipefitters union.G.Mudge's Second AltercationMudge continued to work for Respondent untilOctober 25.On that day,Mudge engaged in an ar-gument with another electrician named Dion An-derson,who called Mudge a"white ticket man."This was reported by Mudge to Watwood, theunion job steward,who with Mudge then spoke toAnderson. Instead of receiving an apology, Mudgeand Anderson then got into a fight.Mudge sufferedan injury to his ear and went below deck where hetold Superintendent Young of the fight.Mudge toldYoung he needed medical attention and was return-ing to Anchorage on the crew boat to see a doctor.Young asked Mudge to wait until he spoke to An-derson.Young then spoke to Anderson. Hereceived no staisfactory explanation from Ander-son,whereupon Young fired Anderson. In themeantime,unknown to Young,Mudge had left forAnchorage in the crew boat with all of his be-longings.Later in the evening,afterMudge had left,Young testified that he had a conversation withIrwin Manning,project engineer for McDermott, inwhich Manning told Young he was not going toallowMudge back on the platform because ofMudge'soveruse of the radiophone,his fightingwith employees,and also Mudge had had a seriousargument with McDermott's barge engineer. Youngtestified that he told Manning,"I thought it best ifhe leave the decision to us as to who we accept forhire and not, as we are considered the qualifiedpersonnel to make this sort of judgment."Manningagreed with Young.Young testified that the viewsof McDermott'sofficials,who had subcontractedthe electrical work to Respondent,were of necessi-ty given considerable weight by him because:Well, we were working for them.If they gotstern enough,or in the case of us loosing thejob or something like that,we would have towork something out, but they always leave itup to us to handle it for them.The next day,October 26, Mudge called Youngfrom Anchorage and told him he would not bereturning to the platform.H. The Canceled OrderThere is considerable divergence of opinionbetween Respondent'switnesses and witnesses forthe General Counsel as to the sequence of eventson October 25, and thereafter,in connection withRespondent's order to the Union to dispatch elec-tricians to the Phillips'platform and whether there10The collective-bargaining agreement requires that electricians behoused only with other electricians See Section 111, A ENTERPRISE ELECTRIC WORKS251was a later cancellationof that request. Accordingto the testimony of Sells, the Union's dispatcher(who fills in whenever the regular dispatcher is ab-sent''), about 3:45 p.m., on Friday, October 25, hereceived a phone call at the unionhiringhall forone electricianfrom someone who identified him-selfasbeingfrom Respondent Enterprise, andwithin minuteshe received another call for "threemore" men. Sells testified he did not fill Respond-ent's order on October 25 because it was late inthe day and it was a Friday. He subsequently filledthe order on Monday, October 28.Sells' testimonycontinuesthat sometime Mondaymorning,October 28, Mudge stopped at the unionhall and Sells asked Mudge if he got down to hisname on thebook would he be interestedin takingthe Enterprise call for electricians and that Mudgeanswered: "He'd have to think about it." Sellstestified that when Mudge returned to the unionhall that afternoon he agreed to accept the dispatchto Respondent, and Mudge then left the union hall.About 5 o'clock, the same afternoon, Sellstestified that he received a phone call from Respond-ent but was unable to state who of Respondent'spersonnelitwas that called. Sells' testimony con-tinues that this unidentified person asked him ifMudge was one of the electricians who would bedispatched to fill Respondent's call for men. Sellsstated that when he answered affirmatively, he wastold by this unidentified caller that Mudge "was notacceptable." He requested the caller to state thereason for his nonacceptance and to put it in letterform and forward it to the Union, because, testifiedSells, "It is unusual to have someone call in andcancel a person's name." The usual procedure,testified Sells, is "for the man to appear on the jobif he had a dispatch and [for the employer] to refuseto accept him. 1112 Sells continued that the employerneed not give a reason for refusing to accept theman.Sells testified that "either in the morning or after-noon"ofOctober 29 he informed Mudge thatRespondent had canceled its call for him. The fol-lowingday,Wednesday,October 30,Mudgetestified he spoke to Hackett, the Union's businessmanager,and, at Mudge's request, Hackett calledYoung, and asked Young "as a personal favor" toaccept Mudge. Young told Hackett, according toMudge, that he had no objections to Mudge "com-ing back" but thatManning,McDermott's official,didnotwantMudge on the drilling platformpremises.Mudge did not return to the platform.1.Analysis and ConclusionsThe General Counsel contends that Mudge wasnot rehired because of his protectedactivitiesaboard the Phillips'platform.The General Counselargues that even if some of the conduct whichformed the reason for Mudge's failure to be rehiredwere unprotected and valid cause for discharge thatthese activities were condoned by Respondent, and,therefore,could not be a legal basis for its refusalto rehire him. The General Counsel contends thatthe doctrine of condonation should be applied tothe present case on the theory that Respondentcondoned Mudge's activities and conduct which oc-curred at various times between September 19 andOctober 3,specifically through its agreement withthe Union,its rehire of Mudge, and its failure totake prompt disciplinary measures against him forhis role in these activities. The General Counsel hasfurther urged that Respondent later took advantageof Mudge's fight with Anderson to visit reprisal onMudge for the activities it had previously con-doned,namely his leadership in the wildcat strikes,the object of which was to bring direct and indirectpressure upon Moran Brothers to cease using nonu-nion personnel to do its electrical work.The Respondent urges first that it had noknowledge that Mudge was to be redispatched tothe Phillips'platform;and, second, that Mudgevoluntarily refused to go back to the Phillips' plat-form until he had talked with union officialHackett, and, therefore, forfeited his October 29dispatch.Third,Respondent urges that Mudge's re-peated acts of misconduct were grounds for hisdischarge; and finally,even if it were found thatMudge was refused rehire because of his concertedactivities that special conditions prevailed, includ-ing his gross misconduct, which removed the factsof this case from consideration as a "normal" casein which the concept of condonation applies.The resolution of the issues in this proceeding de-pends then upon two questions:What was Re-spondent's reason for refusing to rehire Mudge,and, whether that reason was good cause under theAct?Itwould appear that an employer can neitherrefuse to rehire an employee because he had en-gaged in unprotected activity,which the employercondoned,nor can he thereafter rely on that unpro-tected activity as cause for discharge.13This doc-trine of condonation appears to be one of estoppelcreatedby the condonation which elevateserstwhile unprotected activity to the level of pro-tected activity.The reason for this doctrine is topromote peaceful settlements of strikes; that is, toprecludereprisalsaftertheemployerhasmisleadingly agreed to return its employees to workfrom an unprotected strike and then taking discipli-nary action for something apparently forgiven.t4"Where ... misconduct is clearly shown, condona-" Sells testified he has done this about"a month a year for the last threeyears12The parties'collective-bargaining agreement provides that in hiringelectricians the employer shall have the right to reject any applicant foremployment11American River Constructors,163 NLRB 55 I,Alabama Marble Com-pony,83 NLRB 1047.See alsoBrantly Helicopter Corporation,135 NLRB1412,Poloron Products of Indiana, Inc.,177 NLRB 435" Packers HideAssociation, Inc. v N.L R.B,360 F.2d 59, 62-63 (C A8),which the Board cites approvingly inAmerican RiverConstructors,supra, p552 252DECISIONSOF NATIONALLABOR RELATIONS BOARDtion may not be lightly presumed from meresilenceor equivocal statements, but must clearly appearfrom some positive act by an employer indicatingforgiveness and an intention of treating the guiltyemployees as if their misconduct had not oc-curred."15 Condonation is a question of fact and adetermination of whether an employer has forgivenunprotected activity of his employees requires anevaluation of all the relevant conduct. Condonationindcates an employer's willingness to "wipe theslate clean" and to continue voluntarily the em-ployer-employee relationship notwithstanding thefact that it was at one point terminated because ofsuch events.tsInPoloron Products of Indiana, Inc.,"the em-ployeeswalked out in violation of a no-strikeclause. The Board held that the employer did notviolate the Act when he discharged these em-ployees who took partin anadmittedly unprotectedstrike in violation of the contractual no-strikeprovision, even though other employees who par-ticipated in the strike were merely suspended,whereas those employees who were dischargedwere those who had led an earlier strike less than 3weeks before. The Board stated that prior con-doned activities could be taken into account by anemployer in determining the degree of discipline tobe administered when later unprotected activitiesoccurred. In thePoloroncase harsher discipline wasvisited on unprotected strikers who had previouslyengaged in an unprotected but condoned walkoutthan was meted out to strikers who had not en-gaged in the prior unprotected walkoff. TheBoard's rationale was as follows: Although the em-ployer had "condoned" the earlier strike by agree-ing to reinstate all strikers and to visit no reprisalsupon them, the employees for their part impliedlyagreed to remain at work for a reasonable periodand not to walk out in the immediate future for asimilar cause, and the employees reneged on thisagreement when they participated in the secondwalkout. Thus, the Board concluded tha the em-ployees who again walked out following the em-ployer's condonation of the first walkout could notrely on the condonation of the prior walkout torender illegal the employer's action in harsherdiscipline in the latter walkout. The fact that theemployer condoned the prior walkout by enteringinto a settlement promising that there would be noreprisals and that all the strikers in the first walkoutwould be reinstated, concluded the Board, did notrender the employer's action illegal since thedischarged employees reneged on their part of thesettlement by participating in the second walkout,and the policy of favoring settlements, which is the"Plasti-Line,Inc v N.L R B , 278F 2d 482, 487 (C A6), N L R.B v.Marshall Car Wheel andFoundryCo of Marshall,Texas,inc, 218 F 2d 409(C A 5)16M Esk,n& Son, 135NLRB666, 667it 177NLRB 435` s See Trial Examiner Silberman's scholarly dissertation regarding theheart of the condonation doctrine, requires morethan just the temporary abandonment of an unlaw-ful activity.18The facts adduced at the hearing undercut theGeneral Counsel's position because he had failed toshow any right protected by the Act was violated byRespondent. First, the General Counsel has notsustained his burden of proving that the so-called"condoned activities"were the Respondent'sreasons for allegedly refusing to rehireMudge.Second, under the circumstances extant in theAlaskan labor market at the time of the walkouts,namely, an acute shortage of available electricians,it is a reasonable inference that Respondent had noother choice than to "condone" the strike activi-ties.To not consider this cogent circumstance,would be equivalent to ignoring the realities ofAlaskan industrial conditions which are glaringlymanifested in this record. Third, the General Coun-sel failed to meet his burden of proof that it wasRespondent who refused to rehire Mudge. Finally,itappears that neither the concept underlying thedoctrine of condonation nor the policies of the Actwould be furthered by the use of that doctrine tofind an unfair labor practice in this case.It is clear from the entire record, particularly theescapades of Mudge outlined above, that there isneither condonation nor a causal relationshipbetweenMudge's unprotected conduct and hisfailure to be reemployed by the Respondent Em-ployer. Then too, the situation here involved in-cludes,inter alia,wildcat strikes in breach of con-tract.There was novoluntarywaiver so as topreclude or estop Respondent in view of the cogentcircumstances and facts of industrial life peculiar tothis case, namely, an acute lack of electriciansavailable in Alaska, which be stress of circum-stances compelled Respondent to disregard em-ployees' derelictions because, as Respondent's su-F erintendent explained, "it seemed kind of ridicu-ous to fire" an electrician when there were noreplacements in Alaska.19 To hold otherwise, in thecontext of Mudge's provocations, would rewardhim and penalize Respondent and be contrary tothe spirit and purposes of the Act rather thanpromote industrial peace, as well as the best in-terests of labor-management relations.20Respondent asserts in the context of Mudge'srole in the wildcat strikes of September 19 and Oc-tober 3, there must be considered Mudge's abrasiveconduct which incurred not only the antipathy ofthe employers (other than Respondent), who wereworking on the platform, but also the enmity ofsome of his own fellow union members who workedwith him. In fact, Respondent exhibited the prover-lack of claritywithrespect tothe existing law on"condonation" in hisrecent decision in4Needham Packing Company, Case 9-CA-9415, and hiscritiqueof a decision on this subject issued by Trial ExaminerSummers" See Section111,C and I, and fn 7Y0 CfPackers HideAssociation vN L R B, supra, p 63 ENTERPRISE ELECTRIC WORKS253bial patience of Job, as witness, Laurin's attemptsto coddle and mollify Mudge. It would appear,therefore, that Respondent went about as far withMudge as any reasonable employer is required togo even though Mudge provoked both Laurin andYoung to the limits of their endurance. Laurinchose to stay in the same hotel room with Mudgeduring the September 19 wildcat strike and he tookMudge back after that walkout and also after afight with Forbes, another electrician.Moreover, Young endured Mudge's part in the il-legal strikeof October 3 which may or may nothave cost the Respondent a contract which Youngestimated would have brought a $20,000 profit tothe Respondent. Yet immediately after this Youngtook Mudge's part when the radio shack was lockedbecause of Mudge's numerous calls to the Union,Alaska Legislator Harris and the news media, andsuccessfully interceded with McDermott to removethe padlock from the radio shack. Still later, Youngnot only offered to pay Mudge's transportation toand from Anchorage to assure Mudge that hewould not have to sleep aboard the platform in thesame room with members of the Pipefitters Union,but he also had to eventually turn over his ownsleeping quarters to Mudge in order to placate him.Finally,Mudge was involved in yet another fighton October 25 with a fellow union member. Thatnight Young was pressured by Manning, an officialof McDermott & Company, not to allow Mudgeback on the platform because of his constantfighting.Manning also related to Young Mudge'scontentiousattitude in an argument betweenMudge and a McDermott supervisor. It seems morecredible that the cumulative effect of all theseevents, occurring in a period of barely more than amonth, capped by the fights and their aftermath onOctober 25, finally convinced Respondent to for-bear no more when it realized Mudge's conductwas so disruptful of its operational procedures thatitexceeded the permissible limits of concerted ac-tivity so as to cause its efficiency to be impaired.Such conduct cannot be transformed into "pro-tected activity" so as to give sanctuary to one en-veloping himself in the cloak of his union, particu-larly so, where his labor organization might view itsmember's zeal with a baleful eye.Respondent's position was a delicate one. It hadto deal gingerly with Phillips Petroleum Company,the owner of the drilling platform, and Phillips' sub-contractor,Moran Brothers, along with Respond-ent's primecontractor,McDermott & Company,allwithin the close confines of the drilling platform,as well as maintaining the morale of its electriciansliving in admittedly cramped quarters and whoworked 12 hours a day, 7 days a week. Also, duringthat short period from September 15 to October25,Respondent found itself on the horns of adilemma in protecting Mudge from other employerswith which it wished to maintain friendly relationsand from Mudge's fellow workers and brotherunionmembers.Commonsense dictates thatRespondent is not to be held guilty of committingan unfair labor practice for its alleged failure torehireMudge under such extenuating circum-stances. For the reasons stated below, it is foundthat Respondent neither refused to rehire Mudgenor infringed upon any right of his which is pro-tected by the Act.The concept of the term "condonation" implies avoluntary choice. The record in this proceedingreflects the hesitancy of Respondent's supervisorsto fire others of its employees when it would appearthere was good and sufficiently valid cause. Thereason for this hesitancy was due to there beingsuch a shortage of labor generally in Alaska, and ofelectricians particularly, and that to discharge aman hurt no one but the firm doing the firing inthat the dischargee's services were so in demand byother employers. This shortage, which is uncon-troverted,was testified to by both Laurin andYoung and formed the basis of Laurin's decisionnot to fire Forbes on September 21. Nor is it inap-propriate to take official notice of the fact thatwages in Alaska are exceedingly high, in part, in aneffort to obtain skilled labor to go there.Furthermore, the doctrine of condonation has asits underlying objective the promotion of peacefulsettlementof strikes by precluding an employerfrom later reneging on his promise that he will nottake reprisals if the men will return to work. Itwould appear that Respondent lived up to its bar-gain to reinstate all the employees engaged in theunprotected September 19 walkoff. Mudge was abeneficiary of that offer. Because Mudge had en-gaged in fights with fellow employees and was asourceofdiscomfortand embarrassment toRespondent in its relations with the other em-ployers, it would seem that there would have to bea strong showing that Respondent took its actionbecause of the "condoned" strike activity as al-leged by the General Counsel. This might havebeen shown by reference to threats to or reprisalsagainst others who took part in or, perhaps, led thewildcat strike. If this were shown, it would thenseem at least, arguable that the actions of Respond-ent with regard to Mudge were within the area ofactivities to be remedied by implementation of thecondonation doctrine.However, there is nothing inthe record to indicate that Respondent bore agrudge against anyone arising specifically from thealleged "condoned" activities. Rather it would ap-pear that Respondent's feelings with regard toMudge should be characterized as a generalized ex-asperation at finding itself in almost continous tur-moil because of Mudge's fights and other extracur-ricular activities.As stated above, the record is replete withevidence showing that Mudge was so contentiousand disruptive of Respondent's operations to thepoint of being intolerable that he provoked Re-spondent's officials to the limits of their endurance. 254DECISIONSOF NATIONALLABOR RELATIONS BOARDConduct disruptive of management procedures thatexceeds the permissible limits of concerted activityand which results in the employer's operational effi-ciency being impaired cannot be transformed into"protected activity" merely because the alleged dis-criminatee happens to be a union member.21 Infact, if Mudge had been discharged for such con-duct as is detailed above, there would be no viola-tion of the Act.22A fortiori,there can be no in-ference of a discriminatory motive under the cir-cumstances revealed by the facts in this case.There is no evidence of union animus or that therefusal to rehire Mudge, as alleged in the complaint(which is contrary to the finding made below), wasdiscriminatorilymotivated. Discrimination presup-poses or implies disparate treatment.Moreover,there is no evidence of unlawful discriminationbecause General Counsel has failed to disprove, bya preponderance of the of the credible evidence,Young's denial that it was any duly authorizedrepresentative of Respondent who told the uniondispatcher thatMudge was not acceptable. Theonly evidence produced by the General Counsel isthat some unidentified caller telephoned the unionhiring hall but no probative or substantial evidencewas adduced to show that this call came from theRespondent. In fact, Sells, the temporary uniondispatcher, testified that: "It is unusual for someoneto call in and cancel a person's name" and that iswhy he made the request of this unidentified callerto state the reasons for his nonacceptance ofMudge and to put it in written form and mail it tothe Union. Such evidence does not even raise asuspicion that this telephone call came from theRespondent. Accordingly, the General Counsel hasnot shown by a preponderance of the credible andprobative evidence that there is any basis for the al-legation that Respondent discriminatorily refusedto hire Mudge.Per contra,the credible testimonyshows that Respondent's denial that it ever can-celed its request to the Union for electricians standsuncontradicted by any probative evidence.Finally, there is no evidence in the record toshow that Respondent's dealings with the Unionwere anything other than amicable. Therefore, thetrierof these facts is unable to see where thetestimony adduced by the General Counsel attainsthe stature of even suspicion, let alone an unfairlabor practice. Under these circumstances, it is dif-ficult to perceive, upon the evidence elicited at thehearing, the basis for the General Counsel's allega-tions in the complaint that the Respondent can-celed a request that the Union dispatch electriciansto the Phillips' project upon learning that Mudgewas among those to be dispatched and therebyrefused to rehire him.Then too, the Board has repeatedly dismissed un-fair labor practice allegations on the ground thattheCharging Party has failed to exhaust hisremediesunderthegrievanceproceduresestablished by a collective-bargaining contract.23General Counsel's Exhibit 2, page 13 of the collec-tive-bargainingagreement,executedbytheRespondent and Union, provides for such agrievance procedure. It would appear that the adju-dicationof the complaint herein should beeschewed in deference to the grievance procedureto which the Union and Respondent Employer havecontractually obligated themselves to adhere to inSection4.2where it is provided that "Allgrievances or questions in dispute shall be adjustedby the duly authorized representatives of bothparties to this Agreement." Moreover, to adju-dicate this disputemight be tantamount to anoblique vitiation of the grievance procedure itself inthat it would serve as a rallying point as well as analternative forum for litigants who would be en-couraged thereby to fit another arrow to their bowby concurrent recourse to Board processes ratherthan adhering to the contractually agreed-upongrievance procedures. Furthermore, if the partiesare required first to exhaust their rights under thegrievance procedures, as a condition of obtaining aBoard determination, this might eventuate, in manyinstances, in the aborting of incipient unfair laborpractice proceedings. Finally, a decision obtainedthrough the utilization of such machinery wouldhave resolved the matter complained of in amanner compatible with the purposes of the Act. Itwould seem, therefore, and the Board has so held,that if the dispute is referable to the agreed-upongrievance machinery, a charge or complaint shouldnot issue until that procedure has been exhausted.24"In these circumstances [it is] believe[d] that thepolicy of promoting industrial peace and stabilitythrough collective bargaining warrants deferringthe matter to the procedures that the parties them-selves have voluntarily established under bindingcommitment. "25It is the Trial Examiner's judgment that no rightprotected by the Act has been infringed upon byRespondent. Moreover, no union animus has been"MidwesternInstruments,Inc.,131NLRB 1026. Cf.N L R B. vJones SausageCompany, 257 F 2d 878, 881 (C A 4)reB BCrystal Company,70 NLRB 985 CfArlan's DepartmentStore ofMichigan, Inc , 1133NLRB 802' ConsolidatedAircraft Corporation, 47NLRB 694,706,RetailClerks In-ternationalAssociation(Food Employer's Counsel),125, NLRB 984, 1002,McDonnellAircraft Corporation,109 NLRB 930, 934-935,Morton SaltCompany,119 NLRB 1402, 1403Midland BroadcastingCo,93 NLRB455, 457,Local 905 ofthe RetailClerksInternationalAssociation (A-1PhotoService),83 NLRB 564, 568, fn 11 CfTextileWorkersUnionofAmerica vLincolnMills,353 U S448, United Steelworkersv AmericanMfg Co,363 U S 564 See also Title11, Section203(d) of the Act andNa-tionalDairy Products Corporation,126 NLRB 434, 4352'CroanZellerbach Corporation,95 NLRB 753,United Telephone Com-pany of the West,112 NLRB 779, 781,McDonnell Aircraft Corporation,supra,andConsolidated Aircraft Corporation, supraThe Supreme Court in1939 ruled that an employer need not offer reinstatement to employeeswho struck in violation of their contract because such a strike is unpro-tected where the collective-bargaining agreement provides there shall beno strike until the grievance procedure is exhaustedN L R BvSandsManufacturing Co,306 U S 332 See G C Exit 2, Sec 3 10, p 10, whichthe Union did not abide by when the"wildcat" strikes occurred25Concurring opinion inNavajo Freight Lines, Inc ,180 NLRB 516 SeeInternational HarvesterCo, (IndianapolisWorks)138 NLRB 923,927 ENTERPRISE ELECTRIC WORKSshown and nor has the General Counsel shown thatitwas Respondent who refused to accept Mudge.Accordingly, it is found Mudge's inability to berehired was due to no illegal conduct on Respon-dent'spartnorwas there any interference,restraint,or coercion within the meaning of Section8(a)(1) with respect to the free exercise of rightsguaranteed in Section7 of the Act.CONCLUSIONS OF LAW1.Enterprise Electric Works,the Respondent, isan employer within the meaning of Section 2(2),255(6), and(7) of the Act.2. IBEW,Local 1547, AFL-CIO,isa labor or-ganization within the meaning of Section 2(5) ofthe Act.3.Respondent has not engaged in unfair laborpractices proscribed by Section 8(a)(1) of the Actas alleged in the complaint,nor has it engaged inany other unfair labor practices.RECOMMENDED ORDERItisrecommended that the complaint bedismissed in its entirety.